DETAILED ACTION
Response to Amendments
	The amendments filed on May 31, 2022 have been entered. Accordingly, claims 1-13 are currently pending in this application.
Allowable Subject Matter
Claims 1-13 are allowable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see page 8 of the Remarks, filed on May 31, 2022, with respect to the 102 rejections of claims 1-5 under Yamada et al. (JP 2012145245 A) have been fully considered and are persuasive. In particular, the Examiner agrees that Yamada fails to disclose the controlling of the operating frequency of the compressors based on the temperature of the water, as claimed. Therefore, the prior art rejection made of record in the Non-Final Office action mailed on March 17, 2022 has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763